EXHIBIT 1 Purchase Agreement By and Among Internet America, Inc. and The Investors Listed in Schedule1 hereto Series A Preferred Stock October 17, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions 1 Section 1.2 References and Titles 4 ARTICLE II PURCHASE OF THE SHARES Section 2.1 Purchase of the Shares 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Organization, Standing and Power 5 Section 3.2 Subsidiaries 6 Section 3.3 Capital Structure. 6 Section 3.4 Authority; No Violations; Approvals 7 Section 3.5 SEC Documents 8 Section 3.6 Absence of Certain Changes or Events 9 Section 3.7 No Undisclosed Material Liabilities 9 Section 3.8 No Default 10 Section 3.9 Compliance with Applicable Laws 10 Section 3.10 Litigation 10 Section 3.11 Certain Agreements 11 Section 3.12 Status of Shares 11 Section 3.13 Intellectual Property 11 Section 3.14 Environmental Matters 12 Section 3.15 No Brokers or Finders 12 Section 3.16 Vote 12 Section 3.17 Related Party Transactions 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS Section 4.1 Organization, Standing and Power 13 Section 4.2 Authority; Approvals 13 i Section 4.3 Investment Intent 14 Section 4.4 Investor Status 14 Section 4.5 No Brokers or Finders 14 ARTICLE V COVENANTS Section 5.1 Affirmative Covenants of the Company 14 Section 5.2 Negative Covenants of the Company 14 Section 5.3 Cooperation; Approvals 15 Section 5.4 Notification of Certain Matters 15 Section 5.5 Registration Rights Agreement 15 Section 5.6 Transfer Restrictions 15 Section 5.7 Stock Exchange Listing 16 Section 5.8 Access; Confidentiality. 16 Section 5.9 Indemnification 17 ARTICLE VI CONDITIONS PRECEDENT TO THE CLOSING Section 6.1 Conditions Precedent to Each Party’s Obligation 18 Section 6.2 Conditions Precedent to Obligation of the Investors 18 Section 6.3 Conditions Precedent to Obligations of Company 19 ARTICLE VII THE CLOSING Section 7.1 The Closing 19 Section 7.2 Actions to Occur at the Closing 20 ARTICLE VIII TERMINATION Section 8.1 Termination 20 Section 8.2 Effect of Termination 21 ii ARTICLE IX RECOVERY OF FEES ARTICLE X MISCELLANEOUS Section 10.1 Survival of Provisions. 21 Section 10.2 No Waiver; Modification in Writing 22 Section 10.3 Severability 22 Section 10.4 Fees and Expenses 22 Section 10.5 Parties in Interest 22 Section 10.6 Notices 22 Section 10.7 Counterparts 23 Section 10.8 Entire Agreement; Termination of Confidentiality Agreement 24 Section 10.9 Governing Law 24 Section 10.10 Assignment 24 Section 10.11 Headings 24 iii PURCHASE AGREEMENT This Purchase Agreement, dated as of October 17, 2007, is made by and among Internet America, Inc., a Texas corporation (the “Company”), and the investors listed in Schedule1 hereto (each, an “Investor”, and collectively, the “Investors”). In consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.As used in this Agreement, and unless the context requires a different meaning, the following terms have the meanings indicated: “Affiliate” means, with respect to any Person, any other Person directly, or indirectly through one or more intermediaries, controlling, controlled by or under common control with such Person.For purposes of this definition and this Agreement, the term “control” (and correlative terms “controlling,” “controlled by” and “under common control with”) means possession of the power, whether by contract, equity ownership or otherwise, to direct the policies or management of a Person. “Agreement” means this Purchase Agreement, as the same may be amended, supplemented or modified from time to time in accordance with the terms hereof. “Approval” means any approval, authorization, grant of authority, consent, order, qualification, permit, license, variance, exemption, franchise, concession, certificate, filing or registration or any waiver of the foregoing, or any notice, statement or other communication required to be filed with, delivered to or obtained from any Governmental Entity or any other Person. “Articles of Incorporation” means the Company’s Articles of Incorporation, as amended from time to time. “Board” means the Board of Directors of the Company. “Business Combination” means (i)any consolidation, merger, share exchange or similar business combination transaction involving the Company with any Person or (ii)the sale, assignment, conveyance, transfer, lease or other disposition by the Company of all or substantially all of its assets. “Business Day” means any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in Houston, Texas generally are authorized or required by law or other government actions to close. 1 “Bylaws” mean the Company’s bylaws, as amended from time to time. “Capital Stock” means (i)with respect to any Person that is a corporation or company, any and all shares, interests, participations or other equivalents (however designated) of capital or capital stock of such Person and (ii)with respect to any Person that is not a corporation or company, any and all partnership or other equity interests of such Person. “Closing” has the meaning set forth in Section 7.1(b). “Closing Date” has the meaning set forth in Section 7.1(b). “Code” means the Internal Revenue Code of 1986, as amended, and the rules and regulations thereunder as in effect on the date hereof. “Common Stock” means the Company’s common stock, par value $.01 per share, and any Capital Stock for or into which such Common Stock hereafter is exchanged, converted, reclassified or recapitalized by the Company or pursuant to an agreement or Business Combination to which the Company is a party. “Company” has the meaning set forth in the introductory paragraph hereof. “Company Disclosure Schedule” has the meaning set forth in Article III. “Company Options” has the meaning set forth in Section 3.3(c). “Company SEC Documents” has the meaning set forth in Section 3.5. “Contracts” means all agreements, contracts, or other binding commitments, arrangements or plans, written or oral (including any amendments and other modifications thereto), to which the Company or any of its Subsidiaries is a party or is otherwise bound. “Current SEC Reports” means the Company’s Annual Report on Form 10-KSB for the year ended June30, 2007, the Company’s proxy statement its Company’s 2006 annual meeting of shareholders, and all Company SEC Documents filed by the Company since the time of filing of the Company’s Annual Report on Form 10-KSB for the year ended June30, 2007. “Environmental Laws” has the meaning set forth in Section 3.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC promulgated thereunder. “GAAP” has the meaning set forth in Section 3.5(b). “Governmental Entity” means any agency, bureau, commission, court, authority, department, official, political subdivision, tribunal or other instrumentality of any government, whether (i)regulatory, administrative or otherwise, (ii)federal, state or local, or (iii)domestic or foreign. “Hazardous Materials” has the meaning set forth in Section 3.14. 2 “Intellectual Property” has the meaning set forth in Section 3.13. “Investor(s)” has the meaning set forth in the introductory paragraph hereto. “Investors’
